Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

                                No. 15-BG-492


                IN RE SANDY F. THOMAS-BELLAMY, RESPONDENT


                       A Suspended Member of the Bar


                  of the District of Columbia Court of Appeals


                        (Bar Registration No. 1011060)


      On Report and Recommendation of Hearing Committee Number Four


                  Approving Petition for Negotiated Discipline


                                (BDN D179-13)


                        (Decided: November 12, 2015)



      Before GLICKMAN and FISHER, Associate Judges, and NEBEKER, Senior
Judge.
                                          2


PER CURIAM: This decision is issued as non-precedential. Please refer to D.C. Bar

R. XI, § 12.1 (d) governing the appropriate citation of this opinion.




       In this disciplinary matter, Hearing Committee Number Four (“Committee”)

recommends approval of a petition for negotiated attorney discipline imposing a

one-year suspension with reinstatement conditioned upon a showing of fitness.

The recommended discipline stems from respondent’s false statements in

connection with her application for admission to the District of Columbia Bar.

Specifically, respondent represented to the Court of Appeals’ Committee on

Admissions that no pending disciplinary complaints existed against her, but

Maryland had initiated investigations into two pending disciplinary complaints.

On November 16, 2012, respondent became a member of the District of Columbia

Bar.




       Respondent admittedly violated four rules of the District of Columbia Rules

of Professional Conduct in connection with her application for admission to the

District of Columbia Bar. The Committee concluded, after the limited hearing on

the petition, an in camera review of Bar Counsel’s investigative files and records,

and an ex parte discussion with Bar Counsel, that respondent violated the four
                                         3


Rules of Professional Conduct identified in the petition. The parties stipulated that

this court’s previous sanction in In re Thomas-Bellamy, 97 A.3d 591 (D.C. 2014)

(“Thomas-Bellamy I”), which imposed a six-month suspension, constituted an

aggravating factor. Respondent presented mitigating circumstances that included

the favourable resolution of her Maryland disciplinary cases, and the fact that she

did not take on any District of Columbia clients and fully cooperated with Bar

Counsel.   As a result, Bar Counsel and respondent negotiated imposition of

discipline in the form of a one-year suspension with a fitness requirement, to run

consecutive to the sanction imposed in Thomas-Bellamy I.




      We accept the Committee’s recommendation because it properly applied

D.C. Bar R. XI § 12.1 (c) to arrive at this conclusion, and we find no error in the

Committee’s determination.       The Committee considered respondent’s prior

sanction as an aggravating circumstance. Furthermore, it properly considered the

mitigating circumstances that respondent identified. Based upon the record before

the court, the negotiated discipline of a one-year suspension from the practice of

law (consecutive to respondent’s prior suspension), with reinstatement conditioned
                                            4


upon demonstrating fitness to practice law, is not unduly lenient and is supported

by discipline imposed by this court for similar actions.1




      In accordance with our procedures in uncontested disciplinary cases, we

agree this case is appropriate for negotiated discipline, and we accept the

Committee’s recommendation. Accordingly, it is




      ORDERED that Sandy F. Thomas-Bellamy is hereby suspended from the

practice of law in the District of Columbia for a period of one year, with

reinstatement conditioned upon demonstrating fitness to practice law. This period

of suspension shall be consecutive to the six-month period of suspension imposed

in Thomas-Bellamy I. We direct respondent’s attention to the requirements of D.C.

Bar R. XI, § 14 (g) and its effect on her eligibility for reinstatement. See D.C. Bar

R. XI, § 16 (c). Respondent’s eighteen-month total suspension will not begin to

run until a compliant affidavit is filed.

                                                    So ordered.

1
  See In re Powell, 898 A.2d 365 (D.C. 2006) (imposing a one-year suspension
with fitness for respondent’s failure to disclose a suspension on his bar
application).